DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/409,655 filed on 05/10/2019. Claims 1-17 are pending in the office action.

Specification
The disclosure is objected to because of the following informalities: the application specification, paragraph [0010] discloses “the remote control can be charged by electrical contact or wireless inductive charging” as corresponding to claim 5 discloses “electrical contact charging” and claim 6 discloses “a wireless inductive charging”, the paragraph [0087] discloses “the charging port” (electrical contact), and the paragraph [0090] discloses “a wireless charging by inductive loops 61 and 62 using sensor 39 to activate the wireless charging 38”.  However, the application specification fails to disclose any features, element, or apparatus that the charger can be switched between “electrical contact” and “wireless inductive” charging or capability of accumulate of both “electrical contact” and “wireless inductive” charging during charging the remote’s battery. 
Appropriate correction is required.

Claim Objections
Claims 1, 4, 8-12, and 15 are objected to because of the following informalities:  
As per claim 1: line 12, after “the docking area” inserts -- when the remote control mounted on the docking area during the retained mode --.
As per claim 4: recited the phrase “the pin connector socket” which is lacking of antecedence basic as depended on claim 1 instead of claim 2. Hence, claim 4 should dependent on claim 2 instead of claim 1.
As per claim 8: line 1, replaces “claim 1” with – claim 7 – (the phrase “the base controls” which lacks of antecedence basis).
As per claim 9: line 1, replaces “claim 1” with – claim 7 – (the phrase “the base controls” which lacks of antecedence basis).
As per claim 10: line 1, replaces “claim 1” with – claim 7 – (the phrase “the base controls” which lacks of antecedence basis).
As per claim 11: line 1, replaces “claim 1” with – claim 7 – (the phrase “the base controls” which lacks of antecedence basis).
As per claim 12: line 1, replaces “claim 1” with – claim 7 – (the phrase “the base controls” which lacks of antecedence basis).
As per claim 15: line 1, replaces “claim 12” with – claim 13 – (the phrase “the pin connector socket” which lacks of antecedence basis).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation “a battery located with the remote control, wherein the battery is charged by a charger formed in the docking area” in the claim 1 and further defines in claim 5, wherein the battery is charged through contacts on the remoted control faceplate and further defines in claim 6, wherein the battery is charged wirelessly through a pair of inductive loop. These limitations are described corresponding in the specification paragraphs [0010] [0087] and [0090], but “the charger” to charge remote’s battery in claim 1 and application specification fail to comply with the enablement requirement of able to switch between “electrical contact” or “wireless inductive” or capability of accumulate of both “electrical contact” and “wireless inductive” charged during charging the remote’s battery. 

As per claims 2-17 are also rejected because are depended directly or indirectly from claim 1.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1: recited the limitation “wherein when the remote control faceplate is off on it automatically pair with the switch box” which is unclear whether “the remote control faceplate” pairs with “the switch box” in retained mode or release mode on the docking area. 
Also the limitation “a battery located with the remote control, wherein the battery is charged by a charger formed in the docking area” which unclear whether “electrical contact” or “wireless inductive” or capability of accumulate of both “electrical contact” and “wireless inductive” charging during charging the remote’s battery. 
As per claims 2-17 are also rejected because are depended directly or indirectly from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851